It appears from the record that Stoner, Gallagher  Groos were not parties to the suit. While the right, in their absence, to determine the issues made by the pleadings, was not questioned in the court below and is not questioned here, this court nevertheless must take notice of the fact if they were indispensable parties to an effective determination of those issues. King v. Commissioners' Court, 10 Tex. Civ. App. 114,30 S.W. 257; Biggs v. Miller, 147 S.W. 632; Walrath v. Com'rs, 18 N.M. 101,134 P. 204. That Stoner, Gallagher  Groos were indispensable parties we think is plain, for the sole object of the suit was to have the court declare their contract with the city invalid and restrain the city from complying with its terms. It is obvious, we think, that the court could not do that so as to bind said Stoner, Gallagher  Groos unless they were parties to the suit. King v. Commissioners' Court, supra; Board v. Railway Co., 46 Tex. 316; Dwyer v. Hackworth, 57 Tex. 245; Boesch v. Byrom, 37 Tex. Civ. App. 35, 83 S.W. 18; Reed v. Gormley, 40 Wash. 601,82 P. 929, 3 L.R.A. (N.S.) 256; Walling v. School District, 195 S.W. 671; Wheeler v. Lock, 37 Or. 238, 61 P. 849; Beasley v. Shively, 20 Or. 508,26 P. 846; Walrath v. Com'rs, 18 N.M. 101, 134 P. 204; City of Anthony v. State, 49 Kan. 246, 30 P. 488; Casualty Co. v. Hill, 100 Wash. 289,170 P. 594; Stallcup v. Tacoma, 13 Wash. 141, 42 P. 541, 52 Am. St. Rep. 25; Mallow v. Hinde, 12 Wheat. 193, 6 L. Ed. 599; Shields *Page 506 
v. Barrow, 17 How. 130, 15 L. Ed. 158; California v. Southern Pacific Co.,157 U.S. 229, 15 S. Ct. 591, 39 L. Ed. 683.
In Reed v. Gormley, 40 Wash. 601, 82 P. 929, 3 L.R.A. (N.S.) 256, 5 Ann.Cas. 856, cited above, which was a suit to restrain a county treasurer from paying warrants alleged to be invalid issued to one Eaton (who was not a party) in conformity to a contract with county commissioners under which he did certain work for the county, the court said:
"It is a rule of law, as old as the law itself, that a court cannot adjudicate the rights of parties who are not actually or constructively before it, with an opportunity to defend or maintain their rights in the action. In this case, the holders and owners of the warrants not having been made parties to the action, the court has neither jurisdiction of the persons or the thing. * * * If it is an action in personam, confessedly upon the alleged amended complaint, the court has not obtained jurisdiction of all the parties in interest. If it could be construed to be an action in rem, it is equally manifest that there is no jurisdiction of the res. The parties would not be bound by the judgment, and it would be purely a moot question which would be determined by the court."
In King v. Commissioners' Court, 10 Tex. Civ. App. 116, 30 S.W. 259, also cited above, the plaintiff taxpayers in a suit against the commissioners' court and county treasurer only sought to enjoin them from issuing and paying certain bonds and warrants to which the Penn Bridge Company was entitled by the terms of a contract between it and said commissioners' court. In that case, as in this one, no objection was made in either the trial or appellate court to the failure to make the other party to the contract a party to the suit. In disposing of the appeal by the taxpayers from a judgment restraining the issuance of the warrants and the issuance of bonds for a sum in excess of one named, the Court of Civil Appeals said:
"That the right of the Penn Bridge Company would necessarily be affected by the decree asked in this case, we think, there can be no question. It is the one vitally interested in having the bonds and warrants issued as called for in this contract; and, if the commissioners should be enjoined from doing this, it, and not they, will necessarily be the loser. In fact, if that company has complied with its part of the contract, and erected the bridge, the parties defendant to this bill would have the same interest as the parties plaintiff in having the injunction prayed for perpetuated. We therefore conclude that the party most directly interested in this proceeding has not been given his day in court, and that the court below committed fundamental error in proceeding to a final decree without having this done."
It is clear, in view of the authorities cited, that the trial court should not have tried the case unless and until Stoner, Gallagher 
Groos became parties to it, and that, if proper steps were not taken to make them parties when attention was called to the omission, the court should have dismissed the suit. Therefore the judgment will be reversed, and the cause will be remanded to the trial court, with the suggestion to that court to dismiss it if Stoner, Gallagher  Groos should not be made, or in some way become, parties to it within such time as he may determine to be reasonable. The costs of this appeal will be adjudged against appellants.